DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1 (claims 1-2): drawn to a method of diagnosing one or more diseases (first process).
Group 2 (claims 3-8): drawn to a method of alleviating or treating one or more diseases (second process).
Group 3 (claims 14-16): drawn to a method of delivering a drug for treating a brain disease (third process).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1, 2, and 3 are drawn to three distinct processes involving the shared feature. These processes are distinct because they have different functions. Group 1 is drawn to a method of diagnosing diseases through quantitative analysis, Group 2 is drawn to a method of alleviating or treating diseases, and Group 3 is drawn to a method of delivering a drug for treating a brain disease. Groups 1, 2, and 3 require the shared feature of a vesicle derived from bacteria belonging to the genus Sphingomonas. Though the shared feature is not claimed, it forms a combination with Group 1 (a a priori. Since Groups 2-3 are drawn to second and third methods of using the product, they lack unity of invention with Group 1 a priori.

Election of Species
If Applicant elects Group 1, this application contains claims directed to more than one species of the generic method. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Species Election A: type of disease being diagnosed (ex. hepatic cirrhosis, liver cancer, myocardial infarction, renal insufficiency, diabetes, brain tumors, mild cognitive impairment, dementia, depression, autism, or atopic dermatitis). 

If Applicant elects Group 2, this application contains claims directed to more than one species of the generic method. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Species Election B: type of disease being treated by administering a composition comprising an effective amount of vesicles derived from the bacteria belonging to the genus Sphingomonas (ex. hepatic cirrhosis, liver cancer, myocardial infarction, renal insufficiency, diabetes, brain tumors, mild cognitive impairment, dementia, depression, autism, or atopic dermatitis).


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  NONE

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651